DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 5/6/2022, with respect to Claims 1-5, 9-14, and 16 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-5, 9-14, and 16 has been withdrawn. 
Applicant herein amends independent claim 1, from which claims 2-5 and 9 depend, to include the allowable subject matter of claim 8. Applicant respectfully requests reconsideration of claims 1-5 and 8 at least in view of the amendments to independent claim 1. Applicant herein amends independent claim 10, from which claims 12-14 and 16 depend, to include the allowable subject matter of claim 15 and intervening claim 11. Applicant respectfully requests reconsideration of claims 10, 12-14 and 16 at least in view of the amendments to independent claim 10. Applicant herein amends independent claim 1, from which claims 6 and 7 depend, to include the allowable subject matter of claim 8. Applicant respectfully requests reconsideration of claims 6 and 7 at least in view of the amendments to independent claim 1. New independent claim 26, from which new claim 27 depends, represents the allowable subject matter of claim 15 and intervening claim 11 as rewritten in independent form. 
The examiner finds the applicant’s submission to include the previously indicated allowable subject matter to be included into that of independent Claims 1 and 10 to be sufficient, thus the prior art rejections of Claims 1 and 10, including their dependent claims are hereby withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin K. Brask on 5/16/2022.

The application has been amended as follows: 
	Claim 1. (Currently Amended) An integrated circuit (IC) package, comprising: a first die; a second die; and a channel that couples the first die to the second die, wherein the first die includes: a transmitter; test circuitry coupled between the transmitter and the channel, wherein the test circuitry is to control charge and discharge of the channel; and a receiver coupled to the channel, wherein the receiver is to: [[determine]] receive a voltage of the channel during charge and discharge of the channel; and output an indication of the voltage, wherein the receiver is coupled to a voltage reference that is to step through a series of voltages, wherein the receiver [[determines]] outputs the voltage of the channel based on a comparison between the voltage of the channel and the voltage reference, and wherein the indication of the voltage is based on a result of the comparison to determine the functionality of the channel. 
	Claim 2. (Original) The IC package of claim 1, wherein the test circuitry includes switching circuitry to couple the channel to a voltage rail of the IC package to charge the channel when the switching circuitry is in a first switch state and to a ground of the IC App. No. 15/933,9342 Examiner: McCall Shepard, S.D. Docket No. D147315-USArt Unit: 2898package to discharge the channel when the switching circuitry is in a second switch state.  
	Claim 3. (Original) The IC package of claim 2, wherein the test circuitry further includes current control circuitry coupled between the switching circuitry and the ground, wherein the current control circuitry is to control a rate of current flow from the channel to the ground when the switching circuitry is in the second switch state.  
	Claim 4. (Original) The IC package of claim 2, wherein the switching circuitry includes: a first transistor coupled between the voltage rail and the channel, the first transistor to couple the channel to the voltage rail when the switching circuitry is in the first switch state and decouple the channel from the voltage rail when the switching circuitry is in the second switch state; and a second transistor coupled between the ground and the channel, the second transistor to couple the channel to the ground when the switching circuitry is in the second switch state and decouple the channel from the ground when the switching circuitry is in the first switch state.  
	Claim 5. (Original) The IC package of claim 2, wherein the transmitter is to output a test pattern that causes the switching circuitry to transition between the first switch state and the second switch state.  
	Claim 6. (Original) The IC package of claim 2, wherein the test circuitry further includes bypass circuitry, wherein the bypass circuitry is to couple the transmitter to the channel and decouple the switching circuitry from the transmitter and the channel when the bypass circuitry is in a first state, and wherein the bypass circuitry is to couple the switching circuitry between the transmitter and the channel when the bypass circuitry is in a second state.  
	Claim 7. (Original) The IC package of claim 6, wherein the bypass circuitry includes: App. No. 15/933,9343 Examiner: McCall Shepard, S.D. Docket No. D147315-USArt Unit: 2898a first transistor coupled between the transmitter and the channel, wherein the first transistor is to couple the transmitter to the channel when the bypass circuitry is in the first state and decouple the transmitter from the channel when the bypass circuitry is in the second state; a second transistor coupled between the transmitter and the switching circuitry, wherein the second transistor is to couple the transmitter to the switching circuitry when the bypass circuitry is in the second state and decouple the transmitter from the switching circuitry when the bypass circuitry is in the first state; and a third transistor coupled between the switching circuitry and the channel, wherein the third transistor is to couple the switching circuitry to the channel when the bypass circuitry is in the second state and decouple the switching circuitry from the channel when the bypass circuitry is in the first state.  
	Claim 8. (Previously Canceled)  
	Claim 9. (Original) The IC package of claim 1, wherein the channel comprises an internal input/output channel.  
	Claim 10. (Previously Amended) A computer device, comprising: a printed circuit board (PCB); and an integrated circuit (IC) package coupled to the PCB, the IC package comprising: a first die; a second die; and a channel that couples the first die to the second die, wherein the first die includes: a transmitter; test circuitry coupled between the transmitter and the channel, wherein the test circuitry is to control charge and discharge of the channel; App. No. 15/933,9344 Examiner: McCall Shepard, S.D. Docket No. D147315-USArt Unit: 2898and a receiver coupled to the channel, wherein the receiver is to: determine a voltage of the channel during charge and discharge of the channel; and output an indication of the voltage, wherein the test circuitry includes switching circuitry to couple the channel to a voltage rail of the IC package to charge the channel when the switching circuitry is in a first switch state and to a ground of the IC package to discharge the channel when the switching circuitry is in a second switch state, wherein the test circuitry further includes bypass circuitry, wherein the bypass circuitry is to couple the transmitter to the channel and decouple the switching circuitry from the transmitter and the channel when the bypass circuitry is in a first state, and wherein the bypass circuitry is to couple the switching circuitry between the transmitter and the channel when the bypass circuitry is in a second state.  
	Claim 11. (Previously Canceled)  
	Claim 12. (Previously Amended) The computer device of claim 10, wherein the test circuitry further includes current control circuitry coupled between the switching circuitry and the ground, wherein the current control circuitry is to control a rate of current flow from the channel to the ground when the switching circuitry is in the second switch state.  
	Claim 13. (Previously Amended) The computer device of claim 10, wherein the switching circuitry includes: a first transistor coupled between the voltage rail and the channel, the first transistor to couple the channel to the voltage rail when the switching circuitry is in the first switch state and decouple the channel from the voltage rail when the switching App. No. 15/933,9345 Examiner: McCall Shepard, S.D. Docket No. D147315-USArt Unit: 2898circuitry is in the second switch state; and a second transistor coupled between the ground and the channel, the second transistor to couple the channel to the ground when the switching circuitry is in the second switch state and decouple the channel from the ground when the switching circuitry is in the first switch state.  
	Claim 14. (Previously Amended) The computer device of claim 10, wherein the transmitter is to output a test pattern that causes the switching circuitry to transition between the first switch state and the second switch state.  
	Claim 15. (Previously Canceled)  
	Claim 16. (Original) The computer device of claim 10, wherein the channel comprises an internal input/output channel.  
	Claim 17. (Previously Canceled) 
	Claim 18. (Previously Canceled)  
	Claim 19. (Previously Canceled)  
	Claim 20. (Previously Canceled)  
	Claim 21. (Previously Canceled)  
	Claim 22. (Previously Canceled)  
	Claim 23. (Previously Canceled)  
	Claim 24. (Previously Canceled)  
	 Claim 25. (Previously Canceled)  
	Claim 26. (Previously Presented) An integrated circuit (IC) package, comprising: a first die; a second die; and a channel that couples the first die to the second die, wherein the first die includes: a transmitter; test circuitry coupled between the transmitter and the channel, wherein the test circuitry is to control charge and discharge of the channel; and a receiver coupled to the channel, wherein the receiver is to: determine a voltage of the channel during charge and discharge of the channel; and output an indication of the voltage, wherein the test circuitry App. No. 15/933,9346 Examiner: McCall Shepard, S.D. Docket No. D147315-USArt Unit: 2898includes switching circuitry to couple the channel to a voltage rail of the IC package to charge the channel when the switching circuitry is in a first switch state and to a ground of the IC package to discharge the channel when the switching circuitry is in a second switch state, wherein the test circuitry further includes bypass circuitry, wherein the bypass circuitry is to couple the transmitter to the channel and decouple the switching circuitry from the transmitter and the channel when the bypass circuitry is in a first state, and wherein the bypass circuitry is to couple the switching circuitry between the transmitter and the channel when the bypass circuitry is in a second state.  
	Claim 27. (Previously Presented) The IC package of claim 26, wherein the bypass circuitry includes: a first transistor coupled between the transmitter and the channel, wherein the first transistor is to couple the transmitter to the channel when the bypass circuitry is in the first state and decouple the transmitter from the channel when the bypass circuitry is in the second state; a second transistor coupled between the transmitter and the switching circuitry, wherein the second transistor is to couple the transmitter to the switching circuitry when the bypass circuitry is in the second state and decouple the transmitter from the switching circuitry when the bypass circuitry is in the first state; and a third transistor coupled between the switching circuitry and the channel, wherein the third transistor is to couple the switching circuitry to the channel when the bypass circuitry is in the second state and decouple the switching circuitry from the channel when the bypass circuitry is in the first state.

Allowable Subject Matter
Claims 1-7, 9-10, 12-14, 16, and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose an integrated circuit (IC) package, comprising: a first die; a second die; and a channel that couples the first die to the second die, wherein the first die includes: a transmitter; test circuitry coupled between the transmitter and the channel, wherein the test circuitry is to control charge and discharge of the channel; and a receiver coupled to the channel, wherein the receiver is to: receive a voltage of the channel during charge and discharge of the channel; and output an indication of the voltage, wherein the receiver is coupled to a voltage reference that is to step through a series of voltages, wherein the receiver outputs the voltage of the channel based on a comparison between the voltage of the channel and the voltage reference, and wherein the indication of the voltage is based on a result of the comparison to determine the functionality of the channel (highlighted for emphasis as the references cited on PTO-892 form fail to disclose the receiver being coupled to a reference voltage that steps through a series of voltages and wherein the receiver determines the voltage of the channel based on a comparison to determine the functionality of the channel). 
Claims 2-7 and 9 depend upon that of Claim 1 and requires all of the limitations of Claim 1, therefore Claims 2-7 and 9 are too considered as allowed.
Regarding Claim 10, the references cited on PTO-892 form, alone or in combination form, fail to disclose a computer device, comprising: a printed circuit board (PCB); and an integrated circuit (IC) package coupled to the PCB, the IC package comprising: a first die; a second die; and a channel that couples the first die to the second die, wherein the first die includes: a transmitter; test circuitry coupled between the transmitter and the channel, wherein the test circuitry is to control charge and discharge of the channel; App. No. 15/933,9344 Examiner: McCall Shepard, S.D. Docket No. D147315-USArt Unit: 2898and a receiver coupled to the channel, wherein the receiver is to: determine a voltage of the channel during charge and discharge of the channel; and output an indication of the voltage, wherein the test circuitry includes switching circuitry to couple the channel to a voltage rail of the IC package to charge the channel when the switching circuitry is in a first switch state and to a ground of the IC package to discharge the channel when the switching circuitry is in a second switch state, wherein the test circuitry further includes bypass circuitry, wherein the bypass circuitry is to couple the transmitter to the channel and decouple the switching circuitry from the transmitter and the channel when the bypass circuitry is in a first state, and wherein the bypass circuitry is to couple the switching circuitry between the transmitter and the channel when the bypass circuitry is in a second state (highlighted for emphasis as the references cited fail to disclose a bypass circuit and therefore further fails to disclose the function of the bypass circuit with respect to the channel of the integrated circuit package).
Claims 12-14 and 16 depend upon that of Claim 10 and requires all of the limitations of Claim 10, therefore Claims 12-14 and 16 are too considered as allowed.
Regarding Claim 26, the references cited on PTO-892 form, alone or in combination form, fail to disclose an integrated circuit (IC) package, comprising: a first die; a second die; and a channel that couples the first die to the second die, wherein the first die includes: a transmitter; test circuitry coupled between the transmitter and the channel, wherein the test circuitry is to control charge and discharge of the channel; and a receiver coupled to the channel, wherein the receiver is to: determine a voltage of the channel during charge and discharge of the channel; and output an indication of the voltage, wherein the test circuitry App. No. 15/933,9346 Examiner: McCall Shepard, S.D. Docket No. D147315-USArt Unit: 2898includes switching circuitry to couple the channel to a voltage rail of the IC package to charge the channel when the switching circuitry is in a first switch state and to a ground of the IC package to discharge the channel when the switching circuitry is in a second switch state, wherein the test circuitry further includes bypass circuitry, wherein the bypass circuitry is to couple the transmitter to the channel and decouple the switching circuitry from the transmitter and the channel when the bypass circuitry is in a first state, and wherein the bypass circuitry is to couple the switching circuitry between the transmitter and the channel when the bypass circuitry is in a second state (highlighted for emphasis as the references cited fail to disclose a bypass circuit and therefore further fails to disclose the function of the bypass circuit with respect to the channel of the integrated circuit package).
Claim 27 depends upon that of Claim 26 and requires all of the limitations of Claim 26, therefore Claim 27 is too considered as allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present disclosure with respect to integrated circuit packages that include test circuitry for testing input/output channels that connect the dice of the integrated circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858